ibmlogo.jpg [ibmlogo.jpg]
Exhibit 10.2
Supplier Relationship Agreement
# 4916014206






Using this Supplier Relationship Agreement (SRA), International Business
Machines Corporation (IBM) may order deliverables (Deliverables) and services
(Services) available from CDI Corporation (Supplier) for itself or on behalf of
its customers (Customers). Details regarding the Deliverables and Services are
provided in Statements of Work (SOWs). This SRA, applicable SOWs, together with
any Attachments are the complete agreement (Agreement) regarding transactions
hereunder. The effective date of this SRA will be the date of the last party’s
signature.


Deliverables and Services
Deliverables consisting of Programs and Products
A Program is a software program and related material available for license from
Supplier. Programs are copyrighted and licensed (not sold) and a Product is a
tangible item (other than a Program) that Supplier prepares for or provides to
IBM. Applicable Program and Product details are described in a SOW or
Attachment.
Services consisting of Cloud Services and Other Services
A Cloud Service is an offering hosted or managed by Supplier and made available
via a network. Other Services may include consulting, installation,
customization and configuration, maintenance, staff augmentation, and business,
technical or other services (each, a Service). Applicable Service details are
described in a SOW or Attachment.
Deliverables and/or Services will be delivered as specified in a SOW. If
Supplier cannot comply with a delivery commitment, Supplier will promptly notify
IBM and IBM may cancel without charge Deliverables or Services not yet delivered
and exercise any and all other remedies available to it.
Except as otherwise specified in a SOW or Attachment, Supplier will only use the
information, materials, assets, data (including any data that can identify or
locate an individual (Personal Data)) and documents provided to Supplier or
uploaded to or stored in a Cloud Service by IBM or its users) (collectively, IBM
Materials) as needed to perform under this Agreement. Supplier will not disclose
IBM Materials to any third party and will return or destroy IBM Materials (and
certify to IBM regarding the same) upon the earlier of the expiration of the
relevant SOW or IBM’s request.
Issuance of a PO and Pricing
Unless otherwise set forth in a SOW, Supplier will begin work only after
receiving an electronic purchase order (PO) from IBM. The agreed upon pricing
and currency for Deliverables and Services, exclusive of Taxes but including all
applicable fees and royalty payments (Prices), shall be set forth in the SOW.
The Prices for Deliverables and Services specified in a SOW plus applicable
Taxes will be the only amount due to Supplier from IBM. Payment of invoices does
not constitute acceptance of Deliverables or Services. Deliverables and Services
are subject to inspection, test, acceptance or rejection in accordance with the
relevant SOW. Supplier must submit invoices and any other claims for
reimbursement to IBM within one year from the date of IBM’s acceptance of
Deliverables or Services.
Warranties and Support
Supplier warrants on an ongoing basis that i) its performance of the Agreement
will comply with the terms of any contracts applicable to it (including
licensing agreements) and laws; ii) Deliverables and Services do not infringe
any privacy, intellectual property or other right of a third party; iii)
Deliverables are safe for use with, and will comply with, the warranties and
requirements in this Agreement; iv) it has disclosed to IBM in writing the
existence of third party or open source code in, or provided with, Deliverables;
v) Deliverables do not contain harmful code; vi) will comply with import, export
 
control and economic sanction laws and regulations, including those of the
United States, that prohibit or restrict the export, re-export, or transfer of
products, technology, services or data, directly or indirectly, to or for
certain countries, end uses or end users. Supplier will not export, directly or
indirectly, any technology, software or commodities provided by IBM under this
Agreement to any prohibited destination or for any prohibited end use. Supplier
will provide IBM with information about Deliverables and Services necessary for
export compliance.; vii) Programs and Services conform to their official
published specifications and Supplier will not electronically or otherwise
disable, remove or otherwise prevent the use of a Program or Service; viii) it
will use all IBM Materials and Developed Works (as defined in Intellectual
Property below) under this Agreement solely in the performance of this
Agreement; ix) it has implemented and will maintain technical and organizational
security measures to protect IBM Materials against loss, alteration,
unauthorized disclosure, access or other unlawful forms of processing including,
without limitation, not loading any IBM Materials provided to Supplier on any
laptop computers or portable storage media unless such materials have (or the
device itself has) been encrypted; x) it will report to IBM any actual or
suspected breaches of security of IBM Materials immediately after discovery
thereof if the IBM Materials were, or could be, accessed, used or acquired by an
unauthorized person or entity or otherwise compromised; and ix) Services are
provided using reasonable care and skill in accordance with this Agreement.
THE WARRANTIES IN THIS AGREEMENT, ARE IN LIEU OF ALL OTHER WARRANTIES AND
CONDITIONS, EXPRESS OR IMPLIED, INCLUDING THE WARRANTIES OR CONDITIONS OF
MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE.
Subject to the Indemnity section, if Deliverables or Services do not comply with
the warranties in this Agreement or the acceptance or completion criteria, IBM
may reject the Deliverables or Services and Supplier will repair, replace or
re-perform the Deliverables or Services without charge and in a timely manner.
If Supplier cannot do so within ten (10) business days or any mutually agreed
upon (in writing) time period, Supplier will refund all fees paid by IBM for
such Deliverables and/or Services.
Ethical Dealings
Supplier will be familiar and will strictly comply with all laws and regulations
on bribery, corruption, and prohibited business practices.  Supplier and its
Affiliates have not and will not, for the purpose of influencing or inducing
anyone to influence decisions in favor of IBM or its Affiliates, offer, promise
or make or agree to make, directly or indirectly, (a) any political
contributions of any kind or any payment to or for the benefit of any public
official, whether elected or appointed, (b) any payments for gifts, meals,
travel or other value for a government employee or his/her family members or (c)
any payments or gifts (of money or anything of value) to anyone. IBM shall not
reimburse Supplier for any such political contributions, payments of gifts.
Affiliates are entities that control, are controlled by, or are under common
control with, a party to this Agreement.



1


Supplier Relationship Agreement                                            Rev
080316

--------------------------------------------------------------------------------

ibmlogo.jpg [ibmlogo.jpg]
Exhibit 10.2
Supplier Relationship Agreement
# 4916014206






Taxes
Supplier’s invoices shall state all applicable Taxes, if any, by tax
jurisdiction and with a proper breakdown between taxable and non-taxable
Services and Deliverables. Supplier shall also bear sole responsibility for all
taxes, assessments, or other levies on its own income, leased or purchased
property, equipment or software. If IBM provides a direct pay certificate,
certification of an exemption from Tax or reduced rate of Tax imposed by an
applicable taxing authority, then Supplier agrees not to invoice or pay any such
Tax unless and until the applicable taxing authority assesses such Tax, at which
time Supplier shall invoice and IBM agrees to pay any such Tax that is legally
owed. IBM shall withhold Taxes as required under applicable law on payments made
to Supplier hereunder and shall be required to remit to Supplier only the net
proceeds thereof. IBM agrees to remit in a timely manner all Taxes withheld to
the appropriate government authority in each respective jurisdiction. Upon IBM
request, Supplier will deliver the appropriate documentation as required by the
corresponding jurisdictional tax laws, within 15 business days from such
request. Taxes means any and all applicable taxes, charges, fees, levies or
other assessments imposed or collected by any governmental entity worldwide or
any political subdivision thereof and however provided by Supplier to IBM under
or pursuant to the Agreement, exclusive, however, of any taxes imposed upon the
net income or capital of Supplier, any taxes in lieu of such net income taxes
and any other taxes which are to be borne by Supplier under law.
Intellectual Property
IBM will own the copyright in works of authorship that Supplier develops for IBM
under this Agreement (Developed Works) and all such works are works made for
hire. If any Developed Works are not considered works made for hire owned by
operation of law, Supplier assigns the ownership of copyrights in such works to
IBM.
Developed Works exclude Preexisting Works and Tools. Preexisting Works include
works of authorship delivered to IBM, but not developed by Supplier specifically
for IBM under the SOW, and any modifications or enhancements of such works made
under the SOW.
Tools means software that is not commercially available, and its Externals,
required for the development, maintenance or implementation of a software
Deliverable other than a Program. Externals means any pictorial, graphic,
audiovisual works, reports or data generated by execution of code and any
programming interfaces, languages or protocols implemented in the code to enable
interaction with other computer programs or end users. Externals do not include
the code that implements them.
This Agreement does not grant either party the right to use the other party’s or
their Affiliates’ trademarks, trade names or service marks, or other
designations in any promotion or publication, without prior written consent.
Liability
Neither party will be liable to the other for special, incidental, exemplary,
indirect, or economic consequential damages, or lost profits, business, value,
revenue, goodwill, or anticipated savings. The following amounts, if a party is
legally liable for them, are not subject to the above limitation: i) amounts
arising from third party claims for which IBM is indemnified (see Indemnity
below); ii) damages for bodily injury (including death); iii) damages to real
 
property and tangible personal property; and iv) damages that cannot be limited
under applicable law.
Indemnity
Supplier will defend, hold harmless and indemnify, including legal fees, IBM
against third party claims that arise or are alleged to have arisen, and/or
government fines and penalties that are imposed, as a result of negligent or
intentional acts or omissions of Supplier or Supplier Personnel or breach by
Supplier of any term of this Agreement. Personnel are individuals who are i)
employees of a party, ii) agents appointed by a party, iii) independent
contractors engaged by a party, or iv) provided to a party by a Subcontractor. A
Subcontractor is an individual (independent contractor), a corporation, a
partnership, a limited liability company or other entity to which (or to whom)
work to be performed under this Agreement has been subcontracted by Supplier to
the extent permitted under this Agreement. 
Supplier will defend, hold harmless and indemnify, including legal fees, IBM
from third party claims that Supplier’s Deliverables or Services infringe the
intellectual property rights of a third party. In addition, Supplier, at its own
expense, will: i) obtain for IBM the right to continue to use, sell and license
the Deliverables or Services; ii) modify the Deliverables or Services so they
are non-infringing; or iii) replace the Deliverables or Services with
non-infringing ones that comply with this Agreement. Alternatively, at IBM's
request, Supplier will accept the cancellation of infringing Deliverables or
Services without any cancellation liability and Supplier shall refund any
amounts previously paid by IBM. IBM will give Supplier prompt notice of third
party claims against IBM, and cooperate in the investigation, settlement and
defense of such claims.
Term and Termination
This SRA will remain in effect until terminated. Either party may terminate this
SRA for cause if the other is in material breach of this Agreement or, to the
extent permitted by law, if the other party becomes insolvent or files or has
filed against it a petition in bankruptcy, provided the one who is not in breach
gives written notice (with the termination date) and, when in IBM’s discretion a
material breach can be cured, a reasonable opportunity to cure.
Supplier’s breach (or IBM’s reasonable belief that Supplier has breached or is
likely to breach) of the Ethical Dealings provision of this SRA constitutes a
material breach of this Agreement and, in such event IBM may terminate this
Agreement immediately on written notice to Supplier, without any liability to
IBM. When there are no SOWs in place between the parties, IBM may terminate this
SRA without cause by providing written notice to Supplier. Any terms that by
their nature extend beyond the Agreement termination remain in effect until
fulfilled, and apply to successors and assignees.
IBM may, upon written notice to Supplier, terminate a SOW i) for cause upon
material breach by Supplier or ii) without cause, in each case with termination
effective on the date set forth in the notice. Upon termination, in accordance
with IBM’s written direction, Supplier will cease work under the relevant SOW
and deliver to IBM, among other things, all Deliverables completed as of the
date of termination and all works in progress.
Insurance
Supplier will maintain at its expense (and provide certificates of insurance at
IBM's request) i) all statutory mandated insurance such as workers’ compensation
and employer’s liability ,ii) commercial



2


Supplier Relationship Agreement                                            Rev
080316

--------------------------------------------------------------------------------

ibmlogo.jpg [ibmlogo.jpg]
Exhibit 10.2
Supplier Relationship Agreement
# 4916014206






general liability insurance including products liability and completed
operations with a minimum per occurrence limit of 5,000,000 USD (or local
currency equivalent), and iii) automobile liability insurance (if a vehicle is
to be used in performance of this Agreement) of at least 5,000,000 USD (or local
currency equivalent). Commercial general liability insurance and automobile
insurance policy limits may be met through a combination of primary and
umbrella/excess liability insurance and must name IBM as an additional insured.
Insurance required under a SOW or Attachment must be purchased either from
insurers with an AM Best Rating of A- or better, or with a Standard & Poor’s
rating of BBB and $50M in policy holder’s surplus or greater.
Record Keeping and Audit Rights
Supplier will maintain (and subject to applicable law provide to IBM upon
request) relevant business, technical and accounting records i) to support
Supplier's invoices; ii) show proof of required permits and professional
licenses and iii) to demonstrate compliance with Supplier's performance of its
obligations under this Agreement, for not less than six (6) years following
completion or termination of the relevant Services. All accounting records will
be maintained in accordance with generally accepted accounting principles.
Upon IBM’s notice, IBM may, at no charge to IBM, audit Supplier's compliance
with its obligations under this Agreement, including verifying compliance with
applicable laws and the protection and integrity of IBM Materials. In connection
with an audit, Supplier shall provide IBM (including its auditors and any
regulators) access at reasonable times (or in the case of regulators, at any
time designated by such regulators), to any facility at which Supplier or any
Subcontractor is providing or has provided Services or Deliverables under this
Agreement and to all systems, data and business, technical and accounting
records relating to Supplier’s (and any Subcontractor’s) compliance with its
obligations. Supplier shall provide its full cooperation in any such audit,
including by designating a focal point to support an audit and, if required by
IBM, promptly securing the rights for IBM to directly request from any
Subcontractor, and for the Subcontractor to promptly provide to IBM, access to
such systems, data and records relating to the work performed by such
Subcontractors.
Governing Law
Except as otherwise set forth in a SOW or in a Local Law Attachment, if any, the
parties agree to: i) the application of the laws of the State of New York for
all Agreements executed by International Business Machines Corporation (IBM
Corp.) or Affiliates of IBM Corp. located in the U.S. or ii) for Affiliates of
IBM Corp. not located in the U.S., the laws of the country where such Affiliate
is located, without regard to conflict of law principles. If any provision of
the Agreement is invalid or unenforceable, the remaining provisions remain in
full force and effect. Nothing in the Agreement affects statutory rights that
cannot be waived or limited by contract. The United Nations Convention on
Contracts for the International Sale of Goods does not apply to transactions
under this Agreement. The parties waive the right to a jury trial regarding
disputes related to this Agreement.  Neither party will bring a legal action
arising out of or related to this Agreement more than two years after the cause
of action arose. No right or cause of action for any third party is created by
this Agreement or any transaction under it.
General
 
i) A party will not disclose confidential information to the other without a
separate, signed confidentiality agreement governing such disclosures.
ii) Any licenses accompanying the Programs, and any shrinkwrap, clickwrap, cloud
services, or online terms for Services are null and void, and the terms and
conditions of the Agreement prevail.
iii) The parties will not publicize their relationship in any advertising;
marketing or promotional materials without prior written consent of the other
party except as may be required by law. 
iv) IBM may process and store business contact information of Supplier Personnel
in connection with the performance of this Agreement wherever IBM does business.
v) The Agreement is nonexclusive and either party may design, develop,
manufacture, acquire or market competitive products or services. Each party is
responsible for determining the assignment of its Personnel.
vi) All changes to the Agreement must be in writing signed by both parties. In
the event of a conflict, the order of precedence will be: A) any mutually agreed
upon changes to price, payment, quantity or delivery terms contained in the PO;
B) the relevant SOW (including Attachments thereto); and C) this SRA (including
Attachments hereto).
vii) Supplier is an independent contractor and this Agreement does not create an
agency, partnership or joint venture relationship between IBM and Supplier or
Supplier Personnel. IBM assumes no liability or responsibility for Supplier
Personnel.
viii) Risk of loss of any tangible property will pass to IBM at the delivery
point where IBM receives the property.
ix) Neither party may assign its rights under this Agreement to third parties or
Affiliates without the prior written consent of the other party, such consent
not to be unreasonably withheld; except that either party may assign this
Agreement in conjunction with the sale of a substantial portion of its business
utilizing the Agreement. Any unauthorized assignment of this Agreement is void.
Supplier shall not delegate or subcontract any of its duties or obligations
under this Agreement to any third party, Subcontractor or Affiliate, except to
the extent permitted in a SOW.
x) An effective waiver under the Agreement must be in writing signed by the
party waiving its right. A waiver by either party of any instance of
non-compliance by the other will not be deemed a waiver of future instances of
non-compliance.
xi) All notices under the Agreement must be in writing and sent to the address
below, unless a party designates in writing a different address (or an Affiliate
designates a different address in a Participation Attachment).
xii) The parties consent to the use of electronic means and facsimile
transmissions for communications as a signed writing. This SRA, SOWs and
Attachments may be signed in one or more counterparts. Any reproduction of this
Agreement made by reliable means is considered an original. This Agreement
supersedes any prior course of dealing, discussions or representations between
the parties regarding the subject matter hereof.
xiii) Neither party will be in default or liable for any delay or failure to
comply with this Agreement due to any act beyond the control of the affected
party, excluding labor disputes, provided such party immediately notifies the
other.
xiv) This SRA applies to IBM and Supplier (the signatories below) and their
respective Affiliates who avail themselves of the SRA by entering into a SOW
under this SRA. Such Participation Agreements and/or SOWs entered into by
Affiliates of either of the parties are independent agreements between the
signatories thereto.



3


Supplier Relationship Agreement                                            Rev
080316

--------------------------------------------------------------------------------

ibmlogo.jpg [ibmlogo.jpg]
Exhibit 10.2
Supplier Relationship Agreement
# 4916014206






IBM is not liable to Supplier or Supplier Affiliate for any actions or inactions
of any Affiliate of IBM, nor shall any action or inaction by Affiliates of IBM
constitute a breach of this Agreement between IBM and Supplier.
xv) In situations where Supplier will be providing Services or Deliverables to a
Customer of IBM (whether directly or indirectly through IBM), references to IBM
shall be deemed to include the Customer in the following sections of this SRA:
Deliverables and Services; PO and Pricing (with respect to delivery and
acceptance); Warranty and Support, Intellectual Property; Indemnity; Supplier
and Supplier Personnel; and Record Keeping and Audit Rights.
xvi) The following provisions shall survive termination or expiration of this
SRA and shall remain in effect until fulfilled:
 
Warranties and Support; Taxes; Intellectual Property; Liability,
Indemnification; Record Keeping and Audit Rights; Governing Law; and General
with respect to subparagraphs i; ii; iii; v; vi; vii; x; xiv; and xvi. Without
limiting the foregoing, all licenses under this Agreement will survive to the
extent necessary to allow IBM to continue providing services to its Customers
who are Supplier’s licensees, notwithstanding the termination or expiration of
this Agreement.











 




Signature page to the Supplier Relationship Agreement
ACCEPTED AND AGREED TO:
International Business Machines Corporation


ACCEPTED AND AGREED TO:
CDI Corporation
By: /s/ Lisa M. Dooley
By: /s/ Michael S. Castleman
 
 
IBM Signature Date: 9/7/16
Supplier Signature Date: 8/31/16
Printed Name: Lisa M. Dooley
Printed Name: Michael S. Castleman
Global Relationship Manager - Technical Services Strategic Sourcing
Executive Vice President & CFO
Title & Organization
Title & Organization
IBM Address:
3039 Cornwallis Road
Research Triangle Park, NC 27707


Supplier Address:
1735 Market Street, Suite 200
Philadelphia, Pa 19103


 
 









4


Supplier Relationship Agreement                                            Rev
080316